Citation Nr: 1338395	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

Service personnel records in the Veteran's claims file verify his status as a combat Veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.305(f) (2013) are for application, and the Board has accepted the Veteran's description of an in-service stressor.

In connection with this claim, the Veteran was afforded a VA compensation and pension examination in December 2008.  The examiner indicated that she had to prompt the Veteran several times to enumerate stressors that continued to disturb him.  On psychological testing, the examiner noted that the Veteran reported symptoms that he did not spontaneously report during the interview.  The examiner expressed concern in the report that although the Veteran scored slightly above the cutoff score for a diagnosis of PTSD on the Mississippi Scale for Combat-Related PTSD, the Veteran endorsed items on testing that were not consistent with her oral interview.  Consequently, the examiner opined that the Veteran did not present with a valid criterion-A stressor and did not meet the symptoms for a diagnosis of PTSD.

On the Veteran's VA form 9, submitted in July 2010, the Veteran remarked that during his VA examination, the examiner did not ask any in-depth questions.  He related that he did not feel "at all comfortable talking with her."

The Veteran's statements on his VA form 9 comport with the VA examiner's observations that there was a disparity between the Veteran's written remarks and the oral interview.  However, the evidence suggests that the disparity is due to the Veteran's uncomfortableness with the examiner.  Consequently, the Board finds that the Veteran should be given another opportunity for a VA compensation and pension examination with the understanding of the importance of being candid with the examiner.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Additionally, the Veteran has stated that he receives ongoing treatment at his local Vet Center.  In September 2008, the RO requested the Veteran's treatment records from the Vet Center.  Although a November 2008 letter from the Vet Center describes the Veteran's ongoing counseling, no actual treatment records from the Vet Center have been obtained and associated with the claims file.  On remand, new efforts should be made to obtain the Veteran's treatment records from the Vet Center and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make new efforts to obtain the records for any post-service treatment identified by the Veteran, to specifically include his treatment records from the Vet Center.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the Veteran's lay statements and claims submissions; service treatment records; post-service treatment records; and the prior December 2008 VA examination report.

The examiner should be informed that for the purposes of the examination, the presence of an in-service combat stressor is conceded.

If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD.

If the Veteran is diagnosed with PTSD specifically, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

3.  After completion of the above development, the issue of entitlement to service connection for PTSD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


